Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 11/27/2019 and IDS filed on 4/21/2020. Claims 1-19 are pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed readable medium is directed to non-statutory subjected matter.  A computer readable medium/ machine-readable medium in claims are non-statutory as the medium is directed to any of:  transmission medium/media, RF communication/signals/waves, carrier waves/signals, acoustic waves/signals, light waves/signals, infrared (IR), magnetic waves/signals/communications, radio waves/signals, electromagnetic waves/signals, and electromagnetic carrier waves/signals; note MPEP 2106.01 (Computer-related Non-statutory Subject Matter).
It is noted that computer programs embodied on a computer readable medium or other structure, which would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention, so long as the computer readable medium is not disclosed as non-statutory subject matter per se (i.e., signals or carrier waves).
With regard to claim 19, the disclosure does not recite what the computer readable medium as recited in the claim includes, therefore the broadest reasonable interpretation of the medium include non-transitory and transitory propagating signals as being the machine readable medium, especially when the disclosure is silent. Because the broadest reasonable interpretation covers a signal as a computer readable medium, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See OG 212, Feb 23 2010
Applicant should amend the claim to recited “A non-transitory computer readable medium with instructions...", in order to overcome the 35 U.S.C. 101 rejection set forth above.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tambe (“Prediction of coal ash fusion temperatures using computational intelligence based models”, Sanjeev S. Tambe, Makarand Naniwadekar, Shishir Tiwary, Ashis Muklerjee, Tarit Baran Das, CrossMark, September 19, 2018).

As per claim 1, Tambe discloses:
An apparatus for predicting an initial deformation temperature (IDT) of coal consumed in a coal-fired power plant (See Abstract, i.e. coal-base combustion…ash fusion temperature…initial deformation temperature), the apparatus comprising: 
a parameter extractor configured to analyze characteristics of test coal and to extract parameters of the test coal based on the test coal characteristic analysis (See Section 3, i.e. weight percentages … seven principal oxides appearing…datasets containing information of the composition of the stated oxides and the corresponding … AFTs, See Section 3 on page 490, i.e. seven predictors (inputs) of the four AFTmodels are defined as: (1) x1: weight percentage of SiO2… (7) x7: weight percentage of K2O –[prior art include input which correlate to weight percentage of the characteristic of the coal, is considered as the parameter extractor as cited above], See also section 5.1, i.e. seven inputs x1-x7);
a temperature analyzer configured to analyze an initial deformation temperature (IDT) of the test coal (See Section 3, i.e. weight percentages … seven principal oxides appearing…datasets containing information of the composition of the stated oxides and the corresponding … AFTs –[prior art dataset include characteristic that correspond to coal, with corresponding magnitude of AFT (include IDT), therefore teach the temperature analyzer as cited above], See also section 5.1)
a modeler configured to derive an IDT predictive model for predicting the test coal IDT using the extracted parameters of the test coal and the test coal IDT (See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of
IDT, ST, HT, and FT prediction models –[prior art generate model which predict IDT based on dataset is considered as the modeler as cited above]); and 
a predictor configured to predict an initial deformation temperature (IDT) of target coal to be supplied to the coal-fired power plant by substituting parameters of the target coal into the IDT predictive model (See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of IDT, ST, HT, and FT prediction models, See Section 6 –[prior art developed non-linear model that predict IDT , considered as the predictor as cited above]).

As per claim 2, Tambe discloses all of the features of claim 1 as discloses above wherein Tambe also discloses wherein the parameter extractor is further configured to analyze the characteristics of the test coal through one of ash component analysis, elementary analysis, industrial analysis, and calorific value analysis (See Section 3, i.e. weight percentages … seven principal oxides appearing…datasets containing information of the composition of the stated oxides and the corresponding … AFTs, See Section 3 on page 490, i.e. seven predictors (inputs) of the four AFTmodels are defined as: (1) x1: weight percentage of SiO2… (7) x7: weight percentage of K2O).

As per claim 3, Tambe discloses all of the features of claim 2 as discloses above wherein Tambe also discloses wherein the parameters of the test coal extracted through the ash component analysis relate to a content of at least one of SiO.sub.2, Al.sub.2O.sub.3, CaO, MgO, Na.sub.2O, K.sub.2O, TiO.sub.2, and SO.sub.3 (See Section 3, i.e. weight percentages … seven principal oxides appearing…datasets containing information of the composition of the stated oxides and the corresponding … AFTs, See Section 3 on page 490, i.e. seven predictors (inputs) of the four AFTmodels are defined as: (1) x1: weight percentage of SiO2… (7) x7: weight percentage of K2O).

As per claim 4, Tambe discloses all of the features of claim 3 as discloses above wherein Tambe also discloses wherein the parameter extractor is further configured to generate a derivative parameter by combining the extracted parameters of the test coal depending on a correlation with the test coal IDT, and wherein the modeler is further configured to derive the IDT predictive model by using the parameters of the test coal, the test coal IDT, and the derivative parameters (See Section 3 & (See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of IDT, ST, HT, and FT prediction models).

As per claim 5, Tambe discloses all of the features of claim 4 as discloses above wherein Tambe also discloses wherein the parameter extractor is further configured to generate the derivative parameter as a sum of SiO.sub.2 content and Al.sub.2O.sub.3 content (See Section 3 & See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of IDT, ST, HT, and FT prediction models).

As per claim 6, Tambe discloses all of the features of claim 4 as discloses above wherein Tambe also discloses wherein the parameter extractor is further configured to generate the derivative parameter as a sum of CaO content and MgO content (See Section 3 & (See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of IDT, ST, HT, and FT prediction models).

As per claim 7, Tambe discloses all of the features of claim 4 as discloses above wherein Tambe also discloses wherein the parameter extractor is further configured to generate the derivative parameter as a sum of contents of basic oxides (See Section 3 & See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of IDT, ST, HT, and FT prediction models).

As per claim 8, Tambe discloses all of the features of claim 1 as discloses above wherein Tambe also discloses wherein the modeler is further configured to model parameters of the test coal and the test coal IDT through machine learning (See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of
IDT, ST, HT, and FT prediction models, See Section 5.3, i.e. neural network based AFT).

As per claim 9, Tambe discloses all of the features of claim 1 as discloses above wherein Tambe also discloses wherein the predictor is further configured to analyze the characteristics of the target coal and to extract the parameters of the target coal based on the target coal characteristic analysis (See Section 3, i.e. weight percentages … seven principal oxides appearing…datasets containing information of the composition of the stated oxides and the corresponding … AFTs, See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of IDT, ST, HT, and FT prediction models).

As per claim 10, Tambe discloses:
A method of predicting an initial deformation temperature (IDT) of coal consumed in a coal-fired power plant (See Abstract, i.e. coal-base combustion…ash fusion temperature…initial deformation temperature), the method comprising: 
analyzing characteristics of test coal (See Section 3, i.e. weight percentages … seven principal oxides appearing…datasets containing information of the composition of the stated oxides and the corresponding … AFTs, See Section 3 on page 490, i.e. seven predictors (inputs) of the four AFTmodels are defined as: (1) x1: weight percentage of SiO2… (7) x7: weight percentage of K2O –[prior art include dataset correspond to coal characteristic considered as the analyzing]); 
extracting parameters of the test coal based on the test coal characteristic analysis (See Section 3, i.e. weight percentages … seven principal oxides appearing…datasets containing information of the composition of the stated oxides and the corresponding … AFTs, See Section 3 on page 490, i.e. seven predictors (inputs) of the four AFTmodels are defined as: (1) x1: weight percentage of SiO2… (7) x7: weight percentage of K2O –[prior art include input which correlate to weight percentage of the characteristic of the coal, is considered as the parameter extracting as cited above], See also section 5.1, i.e. seven inputs x1-x7); 
analyzing an initial deformation temperature (IDT) of the test coal (See Section 3, i.e. weight percentages … seven principal oxides appearing…datasets containing information of the composition of the stated oxides and the corresponding … AFTs –[prior art dataset include characteristic that correspond to coal, with corresponding magnitude of AFT (include IDT), therefore teach the temperature analyzer as cited above], See also section 5.1);
deriving an IDT predictive model for predicting the test coal IDT using the extracted parameters of the test coal and the test coal IDT (See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of IDT, ST, HT, and FT prediction models –[prior art generate model which predict IDT based on dataset is considered as the modeler as cited above]); and 
predicting an initial deformation temperature (IDT) of target coal to be supplied to the coal-fired power plant by using parameters of the target coal in the IDT predictive model (See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of IDT, ST, HT, and FT prediction models, See Section 6 –[prior art developed non-linear model that predict IDT , considered as the predictor as cited above]).

As per claim 11, Tambe discloses all of the features of claim 10 as discloses above wherein Tambe also discloses wherein the characteristics of the test coal are analyzed through one of ash component analysis, elementary analysis, industrial analysis, and calorific value analysis (See Section 3, i.e. weight percentages … seven principal oxides appearing…datasets containing information of the composition of the stated oxides and the corresponding … AFTs, See Section 3 on page 490, i.e. seven predictors (inputs) of the four AFTmodels are defined as: (1) x1: weight percentage of SiO2… (7) x7: weight percentage of K2O).

As per claim 12, Tambe discloses all of the features of claim 11 as discloses above wherein Tambe also discloses wherein the parameters of the test coal extracted through the ash component analysis relate to a content of at least one of SiO.sub.2, Al.sub.2O.sub.3, CaO, MgO, Na.sub.2O, K.sub.2O, TiO.sub.2, and SO.sub.3 (See Section 3, i.e. weight percentages … seven principal oxides appearing…datasets containing information of the composition of the stated oxides and the corresponding … AFTs, See Section 3 on page 490, i.e. seven predictors (inputs) of the four AFTmodels are defined as: (1) x1: weight percentage of SiO2… (7) x7: weight percentage of K2O).

As per claim 13, Tambe discloses all of the features of claim 12 as discloses above wherein Tambe also discloses generating a derivative parameter by combining the extracted parameters of the test coal depending on a correlation with the test coal IDT, wherein the IDT predictive model is derived by using all of the parameters of the test coal, the test coal IDT, and the derivative parameters (See Section 3 & (See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of IDT, ST, HT, and FT prediction models).

As per claim 14, Tambe discloses all of the features of claim 13 as discloses above wherein Tambe also discloses wherein the derivative parameter is generated as a sum of SiO.sub.2 content and Al.sub.2O.sub.3 content (See Section 3 & See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of IDT, ST, HT, and FT prediction models).

As per claim 15, Tambe discloses all of the features of claim 13 as discloses above wherein Tambe also discloses wherein the derivative parameter is generated as a sum of CaO content and MgO content (See Section 3 & (See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of IDT, ST, HT, and FT prediction models).

As per claim 16, Tambe discloses all of the features of claim 13 as discloses above wherein Tambe also discloses wherein the derivative parameter is generated as a sum of contents of basic oxides (See Section 3 & See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of IDT, ST, HT, and FT prediction models).

As per claim 17, Tambe discloses all of the features of claim 10 as discloses above wherein Tambe also discloses wherein the IDT predictive model is derived by modeling the parameters of the test coal and the test coal IDT through machine learning (See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of IDT, ST, HT, and FT prediction models, See Section 5.3, i.e. neural network based AFT).

As per claim 18, Tambe discloses all of the features of claim 10 as discloses above wherein Tambe also discloses wherein the target coal IDT predicting comprises: analyzing the characteristics of the target coal; and extracting parameters of the target coal based on the target coal characteristic analysis (See Section 3, i.e. weight percentages … seven principal oxides appearing…datasets containing information of the composition of the stated oxides and the corresponding … AFTs, See Section 4.1, , 4.2, 4.3, and 5.1-5.5, i.e. seven inputs x1…x7 of IDT, ST, HT, and FT prediction models).

As per claim 9, Tambe discloses all of the features of claim 10 as discloses above wherein Tambe also discloses a computer readable storage medium storing a computer program comprising instructions for performing the method according to claim 10 (See Section 4.1, i.e. computer programs).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/Primary Examiner, Art Unit 2851